Citation Nr: 1758260	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1974 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction has since resided with the RO in St. Louis, Missouri.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record also includes the transcript of an earlier personal hearing before a Decision Review Officer at the RO in Wichita, Kansas.

In March and October of 2015, the Board remanded this issue for development.  The matter is once more before the Board.  During the course of the appeal, service connection has been granted for multiple residuals of diabetes, including nephropathy.  As a result of various development and adjudication during the course of this appeal on multiple issues, a 100 percent rating for nephropathy was assigned effective July 30, 2010.  In addition, special monthly compensation pursuant to the housebound rate at 38 U.S.C. § 1114(s) has been granted since November 1, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities prior to July 30, 2010. 

2.  As of July 30, 2010, the Veteran's service-connected nephropathy was assigned a 100 percent rating and, therefore, the issue of entitlement to a TDIU is rendered moot, as individual unemployability is not demonstrated by the remaining service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to July 30, 2010 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2017).

2.  As of July 30, 2010, the issue of entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Social, Work and Industrial Survey Compensation and Pension examinations in October 2016 and June 2017.  Both VA examinations were conducted by the same psychologist, holding a Ph.D. degree in her field, based on thorough interviews with the Veteran and containing findings pertinent to deciding the claim for entitlement to a TDIU.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations adequate for their purposes.  Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that his depression and his service-connected disabilities, particularly those associated with his service-connected diabetes mellitus II, render him unemployable and that he is therefore entitled to a TDIU.  He adds that his diabetes-related disabilities pertaining his toes and feet affect stability and ambulation and he is not able to perform normal working movements of the foot and toe with normal excursion, strength, speed, coordination, and endurance.  The Veteran further asserts that he has not worked since August 2011 and has since been experiencing pronounced financial hardship.

TDIU 

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation or, with less disability, if certain criteria are met.  38 C.F.R. § 3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Although the Veteran may prevail in a claim for TDIU based on evidence showing that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Entitlement to a TDIU prior to July 30, 2010

The appeal for increased ratings originated with information received in May 2009.  As noted, multiple examinations and development have resulted in the assignment of a 100 percent rating plus special monthly compensation since 2010.  The Veteran filed a VA 21-8940, Application for Increased Compensation Based on Unemployability in February 2015.  He stated that his service-connected nephropathy prevented him from working.  The Veteran reported in the application that he last worked full-time when he was a sales associate, which ended in August 2011.  He indicated that he had a high school and he had earned the most money in 2000 when working a truck driver.  Generally, the information pertaining to his sales associated job is corroborated by the responses contained in the VA Form 21-4192 Request for Employment Information, submitted by his former employer, particularly the ending date of employment.

In September 2016, the Board granted an increased disability rating of 100 percent for the Veteran's service-connected nephropathy.  Following within days of that decision, the RO issued a rating decision assigning and evaluation of 100 percent for the Veteran's nephropathy, effective July 30, 2010.  During the current appeal period, the Veteran worked through to and after the effective date of July 30, 2010, as indicated in the submitted forms, discussed above.  

Prior July 30, 2010, service connection was in effect for the following disabilities:  Diabetes mellitus type II with retinopathy and cataracts (20 percent disabling from November 16, 2005); peripheral neuropathy left lower extremity associated with diabetes mellitus II with retinopathy and cataracts (10 percent disabling from April11, 2007); peripheral neuropathy right lower extremity associated with diabetes mellitus II with retinopathy and cataracts (10 percent disabling from April 11, 2007); hypertension associated with diabetes mellitus type ii with retinopathy and cataracts (0 percent disabling from November 16, 2005); and erectile dysfunction associated with diabetes mellitus type II with retinopathy and cataracts (0 percent disabling from April 11, 2007).  The Veteran's combined evaluation for compensation was 20 percent from November 16, 2005 and 40 percent from April 11, 2007 (bilateral factors of 1.9 percent from Diagnostic Codes 8520, 8520).

More significantly for the Veteran, all of the above service-connected disabilities result from a common etiology of diabetes mellitus II.  Under 38 C.F.R. 4.16 (a), the combined ratings under one etiology would give him effectively one service-connected disability at 60 percent, as a minimum percentage requirement and, therefore, present the prospect of a total disability rating for this period.  

However, as indicated by the record and, in particular, the Veteran's own statements in his Form 21-8940, he was employed full time from June 2008 through August 2011.  The Board is well aware of the February and March 2007 Statements in Support of Claim submitted by the Veteran and on his behalf by his representative, which assert circumstances of financial hardship.  Nonetheless, whether the Veteran was unemployed or had difficulty obtaining employment prior to June 2008 is inconsequential since from at least that date he was able to secure and maintain a substantially gainful occupation as a full-time employee.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).   

The Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities alone did not precluded him from obtaining and maintaining substantially gainful employment prior to July 30, 2010 and he cannot rely on achieving the minimum threshold percentage of combined disability ratings under 38 C.F.R. 4.16 (a).


Entitlement to a TDIU as of July 30, 2010

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Therefore, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is neither a  need  nor authority to rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

The Veteran's other service-connected disorders, to the exclusion of nephropathy, have not rendered him unemployable, as discussed above, and no separate TDIU award is warranted for those service-connected disabilities.  The evidence indicates that he is unemployable due to his symptoms of nephropathy and the 100 percent evaluation of his disability, schedular or otherwise, reflects this.  Moreover, as he is currently also assigned special monthly compensation, a separate TDIU grant would offer no additional benefit.

The Board finds that the Veteran's claim of entitlement to a total disability rating based on individual unemployability has been rendered moot by the award of a 100 percent schedular evaluation for nephropathy.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.





ORDER

Entitlement to a TDIU prior to July 30, 2010 is denied.

The issue of entitlement to a TDIU as of July 30, 2010 is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


